Case 1:17-cV-03144-A.]N-SN Document 221 Filed 02/20/19 Page 1 01°4`i

NORWICK 8c SCHAD
ArroRNEYs AT LAW 110 EAST 59TH sTREET
NEW YORK. NEW YoRK 10022

(212) 751-4440
FAX: [212} 950-9391

E-MAIL: KEN@NORWICESCHAD.COM
WEBSITE: wwW.NORWICKSCHAD.cC-M

February 20, 2019

BY ECF
Hon. Sarah Netburn
United States Magistrate lodge
United States District Court
for the Southern District of New York
40 Foley Square
New York, NY 10007

Re: Goldman v. Breitbart News Networkq LLC et al., 17 CV 3144 (AJN)(SN)
Dear Judge Netburn:

l represent the plaintiff in this case. 1 write to request a conference ~~ or at least clari-
fication ~ concerning several preliminary questions relating to the imminent motions for sum-
mary judgment to be made by at least one and possibly all of the defendants

By Way of background ln 2017 Judge Forrest directed that a specific issue -- the “embed”
defense -- be the subject of early summary judgment adjudication. In February 2018 Judge For-
rest denied the defendants’ motion for summary judgment on that issue and granted partial sum~
mary judgment on that issue to plaintiff By Way of further background, at the hearing before
Your Honor on Janua;ry 22 the following discussion occurred (With apologies for the lengthy
block quote):

THE COURT: OK. Let me stop you because l have other conferences 1 need to
get to. I'm Wondering Whether or not -- it sounds like most of the discovery that is
still outstanding w maybe that's not entirely true -- l'rn just Wondering Whether We
can frontload a summary judgment motion If there's a legal question here that the
parties are interested in, maybe We could frontload or at least schedule for the near
future the summary judgment motion. The parties can continue With their dam-
ages discovery Wln`le that summary judgment motion is proceeding And that Way
We can get to the legal question that the defendants Want answered, and that
might expedite a settlement If they're Wrong on the laW, then maybe they'll be
more interested in a settlement, but it sounds like they‘re not going to settle until
they get an answer from the Court on the legal question

 

Case 1:17-cV-03144-A.]N-SN Document 221 Filed O2/20/19 Page 2 of 4

Hon. Sarah Netburn
February 20, 2019
Page Two

MR, NORWICK: l think l'rn OK with that. But l don‘t -- fudge Forrest granted
summary judgment on the embed issue. That issue was closed at this level. lt's
closed. The only other defense apparently that l'rn hearing is a DMCA safe har-
bor. That means that it Was unloaded by user-generated content l'rn not aware,
unless they think the embed, the tweeta is user generated -- I'ni willing to have a
summary j udgr_ient on the safe harbor tomorrow l think only one of them

is making that argument l could be wrong about that. But, yes. the DMCA
provides a safe harbor for user-generated content, not when the website plucks it

and uses it itself.
THE COURT: ls that a legal issue that you want resolved?

MS. GOLl N VEAUX: Not exactly. your Honor. ln the DMCA safe harbor
provision there are four discrete safe harbors. Mr. Norwick is referring to one of

them that We‘re not bringing into this case. We're talking about another one that
specifically addresses linking and says in a situation if there's a takedown notice

and defendants take it down there's safe harbor. or if there*s no takedown notice
there can also be safe harbor_ and as they concede there was a takedown notice
here. So we’re look at a different provision of the safe harbor which is Section

512§d).

THE COURT: So it's a DMCA safe harbor question that you Want resolved

MS, GOLINVEAUX: Correct. That's not the only defense 'fhere's implied license
and fair use also, but in terms of this early summary judgrnent, it Would be the
DMCA --

THE COURT: l don't want seriatim summary judgment motions, so you‘re going
to get one opportunity Are you prepared to move on all the issues that you want
to move on?

MS. GOLINVEAUX: The problem, your Honor, is, we need to complete
depositions in order to be in a position to move on implied license.

THE COURT: All right When can you take those depositions‘?
Transcript, pages 27-29, emphasis added

And for further background, on February 14 l sent an email to counsel for all defendants
that stated in relevant part:

 

Case 1:17-cV-03144-A.]N-SN Document 221 Filed O2/20/19 Page 3 of 4

Hon. Sarah Netburn
February 20, 2019
Page Three

1 thought it would be helpful to start this email conversation in anticipation of the
plaintiffs depositions of the four corporate defendantsl

First, 1 ask each defendant to advise me -~ ASAP -- as to the SJ motions each
plans to make next month -- i.e, each separate factual/legal separate motion ~~ e.g.,
“irnplied license”; 512(0); 512(d); other. This information will enable me to
plan/schedule our depositions most efficiently

Second: My current intention is to take depositions of each defendant With
respect (at least) to the following subject areas: a) existence and implementation
of “fair use” policies, including in July 2016 and including with respect to the
Photo; b) claims of infringement made against each defendant and the defendant’s
response to them, including settlements; c) the determination and attribution of
“gross revenues” and “profits” with respect to each Website that displayed the
Photo, including with respect to the actual displays of the Photo; d) the factual
bases of any 512(c) and/or 512(d) motions; and e) the factual bases of any “im~
plied license” motion. Please advise if this makes sense to you and whether we
can come up with a coherent plan for those depositions

With your responses to the above, 1 assume we can work together to plan and
schedule the needed depositions in the most efficient and least burdensome way
possible.

To date, there has been no response to that email. (This is not the first time the defendants have
refused to respond to requests by me for responses to specific issues_)

By this letter, 1 seek clarification with respect to the following issues presented by the
above:

Issue 1: ls a “UGC” Summa_ry .1 udgment Motion Allowed Here? As 1 read the above~
quoted excerpt from the January 22 healing, a) Ms. Golinveaux, speaking at least for defendant
Yahoo, indisputably represented to Your Honor that (at least) Yahoo would not be moving for
summary judgment on the “user generated content” (“UGC”) defense (set forth in Section 512(c)
of the Copyright Act/DMCA) and b) Your Honor accepted that representation However, since
that hearing Ms. Golinveaux has indicated to me that (at least) Yahoo would in fact be moving
for summary judgment on the “UGC” defense 1 believe any such motion is precluded by the
above-quoted representation and court acceptance of it, and that allowing that motion would be a
major improper enlargement of the breadth of the potential motions with a corresponding ad-
ditional burden on the plaintiff Accordingly, 1 request the Court’s clarification on this issue.
And if the Court allows that new motion, 1 request identification of the defendants who will be

 

Case 1:17-cV-03144-A.]N-SN Document 221 Filed O2/20/19 Page 4 of 4

l-Ion. Sarah Netburri
February 20, 2019
Page Four

making it and the opportunity to seek appropriate discovery into the (ostensibly “undisputed”)
facts underlying the motion(s) -- perhaps after the motions are made, if they are. (A direct UGC
defense was never even mentioned in any paity’s prior briefing in this case.)

Issue 2: Wlio ls Moving for What? Except as discussed in the above-quoted excerpt
from the January 22 hearing, 1 have no idea which defendant will be moving for summary judg-
ment and on what grounds 1 believe it is entirely fair and appropriate for me at this point to ask
and be advised who will be moving for what, if only to allow me to decide how most efficiently
to pursue specific depositions even before motions are actually made.

 

Issue 3: 10 What Court Wiil the Motions Be Addressed? Based on conversations with
lawyers for defendants, 1 can report that it is not clear to counsel whether the contemplated sum-
mary judgment motions are to be addressed to and decided by Your Honor or ludge Nathan. We
request clarification on that issue as well.

 

cc: All counsel (by ECF)

 

